Citation Nr: 0429715	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  04-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Eligibility for Dependent's Educational Assistance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
military duty from October 1969 to August 1984, and that he 
had additional prior active service of 1 year, 4 months and 
16 days.  For service in the Republic of Vietnam, he was 
awarded the Bronze Star Medal, Air Medal, Vietnam Service 
Medal, and Republic of Vietnam Campaign Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the appellant's 
claims.  The case is not ready for appellate review and must 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

The appellant and the veteran were apparently married in 
December 1979.  The veteran died in January 1998, at age 53, 
over 13 years after service separation, and the death 
certificate records the cause of death as metastasis cancer, 
primary unknown.  

The RO aptly pointed out that the service medical records did 
not reveal any complaints, findings, treatment or diagnosis 
of any form of cancer at any time during service.  The 
veteran's cancer appears to have had onset years after 
service and to be unrelated to any incident, injury or 
disease of active service.  

In her initial claim, however, the appellant argued that the 
veteran's cancer was attributable to his exposure to Agent 
Orange during service in Vietnam.  In both the June 2002 
rating decision on appeal and subsequent April 2004 statement 
of the case, the RO found that the veteran was not shown to 
have had Vietnam service.  On the contrary, the veteran's DD 
Form 214 and other personnel records clearly reveal that he 
served as a rotary wing aviator (helicopter pilot) for some 
12 months from October 1970 to October 1971.  His DD Form 214 
also reveals awards for service in Vietnam.  Accordingly, the 
applicable laws and regulations governing entitlement to 
service connection for diseases presumptively attributable to 
exposure to Agent Orange from Vietnam service are applicable 
in this case.  

The veteran's certificate of death lists only metastasis 
cancer, without further detail.  38 C.F.R. § 3.309(e) (2004) 
lists certain forms of cancer which may be presumably related 
to Agent Orange exposure in Vietnam including prostate 
cancer, respiratory cancers, and soft tissue sarcomas.  In 
testimony before the undersigned at video conference in 
September 2004, the appellant stated that the veteran had 
colon cancer.  Colon cancer is not one of the listed diseases 
presumptively related by law and regulation to Agent Orange 
exposure.  However, VA may not at this point rely solely upon 
the appellant's recollection of the veteran's type of cancer.

It is apparent from a review of the claims folder that the RO 
attempted on multiple occasions to get the appellant to 
properly complete medical release forms so that they might 
assist her in collecting records of the veteran's terminal 
hospitalization for cancer at the "King-Drew" Medical Center 
on and before the veteran's death on January 29, 1998.  
Although the appellant submitted signed medical release 
forms, she failed or neglected to properly complete them.  
This evidence was the specific subject of discussion at the 
time of her hearing before the undersigned in September 2004.  
At that time, the undersigned granted the appellant 
30 additional days to either submit this evidence or to 
submit properly completed medical release forms so that this 
evidence might be collected on her behalf.  

The Veterans Claims Assistance Act of 2000 (VCAA) places a 
significant duty to assist claimants in the development and 
production of evidence necessary to substantiate their 
claims.  However, the duty to assist is not exclusively a 
one-way street.  If a claimant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
punitive evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The veteran was not service connected for any disability 
related to service during his lifetime.  No form of cancer 
was shown during service or for years thereafter.  On its 
face, the veteran's death from cancer over 13 years after 
service separation appears to be entirely unrelated to any 
incident, injury or disease of active service.  The appellant 
may, however, be able to prevail in her claim if it is shown 
that the cancer causing the veteran's death may be presumed 
to be causally related to Agent Orange exposure from service 
in the Republic of Vietnam.  The only evidence known to VA 
which may assist in substantiating this issue are the records 
of his private terminal hospitalization at the King-Drew 
Medical Center, in Los Angeles, California.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should again write to the 
appellant requesting that she properly 
complete medical release forms for 
records of the veteran's terminal 
hospitalization on and before January 29, 
1998, at the King-Drew Medical Center, 
12021 South Wilmington Avenue, Los 
Angeles, California.  She must be 
informed that such records may only be 
obtained with her consent and that in the 
absence of such consent, the records may 
not be obtained and there is presently an 
absence of any evidence upon which to 
allow her claim.  She should also be 
requested to identify by proper 
completion of medical release forms any 
other facility where the veteran may have 
been treated for his cancer, if any.  If 
the medical release forms are properly 
completed and returned, the RO should 
immediately secure copies of all records 
identified for inclusion in the veteran's 
claims folder.  

2.  After completion of the above 
development, the RO should again address 
the issues presented on appeal.  If, upon 
review of the evidence of the veteran's 
terminal hospitalization, it would be 
necessary or useful to obtain a clinical 
opinion to assist in deciding the claim, 
then the veteran's claims folder should 
be referred for review by a doctor of 
oncology for the production of such 
opinion.  If the resulting decision is 
not to the appellant's satisfaction, she 
should be provided with a supplemental 
statement of the case and offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The appellant need do nothing until 
further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






